 

EXHIBIT 10.1

 

AMENDMENT

 

THIS AMENDMENT (“Amendment”) dated the 26th day of October, 2005, amends the
Transportation Agreement dated as of January 10, 2001 (the “Agreement”) between
The United States Postal Service (“USPS”) and Federal Express Corporation
(“FedEx”).

 


PREAMBLE

 

WHEREAS, USPS and FedEx entered into the Agreement in order to provide for the
transportation and delivery of the Products (as such term is defined in the
Agreement);

 

WHEREAS, the parties now desire to amend certain provisions of the Agreement to
provide an expansion of the Products as stated below;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Amendment, the parties agree as follows:

 

1.                                       FedEx agrees to provide a dedicated
DC-10 charter service for the purpose of transporting periodic USPS shipments
from [  *  ] to [  *  ] and a return trip to [  *  ] (“Charter Service”).  FedEx
agrees to provide the Charter Service for the USPS on a mutually agreed
schedule.

 

2.                                       USPS agrees to pay FedEx the amount of
[  *  ] for each roundtrip Charter Service.  FedEx shall invoice such amounts in
accordance with the supplemental billing process provided for in the Agreement.

 

3.                                       Either party may terminate the Charter
Services provided under this Amendment on thirty (30) days prior written notice
to the other party.

 

4.                                       All capitalized terms not otherwise
defined in this Amendment shall have the meanings set forth in the Agreement.

 

5.                                       Except as amended by this Amendment,
the terms and conditions of the Agreement shall remain in full force and effect
and are ratified and confirmed in all respects.

 

IN WITNESS WHEREOF, the parties have signed this Amendment in duplicate, one for
each of the Parties, as of October 26, 2005.

 

 

THE UNITED STATES POSTAL SERVICE

 

 

 

By:

/s/ CHARLES A. PAWLUS

 

 

Title:  Purchasing and Supply Management Specialist

 

 

 

 

 

FEDERAL EXPRESS CORPORATION

 

 

 

 

 

 

By:

/s/ PAUL J. HERRON

 

 

Title:  VP – Postal Transportation

 

 

 

--------------------------------------------------------------------------------

*                 Blank spaces contained confidential information which has been
filed separately with the Securities and Exchange Commission pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

 

--------------------------------------------------------------------------------


 

AMENDMENT

 

THIS AMENDMENT (“Amendment”) dated the 26th day of October, 2005, amends the
Transportation Agreement dated as of January 10, 2001 (the “Agreement”) between
The United States Postal Service (“USPS”) and Federal Express Corporation
(“FedEx”).

 


PREAMBLE

 

WHEREAS, USPS and FedEx entered into the Agreement in order to provide for the
transportation and delivery of the Products (as such term is defined in the
Agreement);

 

WHEREAS, the parties now desire to amend certain provisions of the Agreement to
provide an expansion of the Products as stated below;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Amendment, the parties agree as follows:

 

1.                                       FedEx agrees to provide terminal
handling services for certain USPS shipment volume commencing November 30, 2005
and terminating December 24, 2005 (“Terminal Handling Services”). The Terminal
Handling Services are more particularly described on Attachment 1.

 

2.                                       USPS agrees to pay FedEx a Package
Handling Fee for performance of the Terminal Handling Services.  The parties
agree that the volume which is processed pursuant to this Agreement will not
count toward any Minimum Volume Requirements under the Agreement or Addenda.

 

3.                                       All capitalized terms not otherwise
defined in this Amendment shall have the meanings set forth in the Agreement.

 

4.                                       Except as amended by this Amendment,
the terms and conditions of the Agreement shall remain in full force and effect
and are ratified and confirmed in all respects.

 

IN WITNESS WHEREOF, the parties have signed this Amendment in duplicate, one for
each of the Parties, as of October 26, 2005.

 

 

THE UNITED STATES POSTAL SERVICE

 

 

 

By:

/s/ CHARLES A. PAWLUS

 

 

Title:  Purchasing and Supply Management Specialist

 

 

 

FEDERAL EXPRESS CORPORATION

 

 

 

 

 

By:

/s/ PAUL J. HERRON

 

 

Title:  VP – Postal Transportation

 

--------------------------------------------------------------------------------


 

ATTACHMENT 1

 

The FedEx Memphis Hub will perform a truck interface operation with the four
USPS 747 charter aircraft. This operation will consist of trucks from
approximately [  *  ] origins feeding volume into the Memphis Hub for [  *  ].
The offshore markets will also be sending return volume for the [  *  ] trucks
markets. The charter aircraft operations will begin with an outbound launch on
Nov 30, 2005 consisting of one 747 to [  *  ]. This aircraft will operate week 1
of the Dec 2006 schedule block. Trucking operations from the [  *  ]
participating locations and additional charter aircraft operations will begin
Dec 6, 2005. The additional aircraft will consist of an aircraft to [  *  ] and
an additional aircraft to [  *  ]. All four aircraft shall make return trips to
Memphis. The last day for truck inbound and outbound to and from Memphis for
volume will be Dec 23, 2005.

 

FedEx will offload the USPS shipment volume from USPS trucks, process it
pursuant to the terms of the Agreement and load volume into FedEx ULD’s (with
the exception of the charter which is destined from [  *  ], which is an airport
to airport movement outside of the FedEx operations.  FedEx will not provide
containers for this flight leg.)  Finally, FedEx will move the ULD’s to the USPS
charter aircraft for transport.  The USPS will provide trailers for the
foregoing movements.  FedEx will take volume from the USPS THS provider (which
was offloaded from USPS offshore aircraft) and FedEx will load such volume onto
USPS surface transportation.

 

The last day for aircraft charter operations will be inbound to MEM from all
offshore markets on Dec 24, 2005. Normal FedEx operations and movement of
offshore volume will resume for the outbound on Dec 24, 2005.  The four 747
aircraft begin their first leg of operations from the MEM airport to [  *  ]. 
To prevent an imbalance in ULD container movements, the final leg for each
flight must be at the MEM airport.

 

 

--------------------------------------------------------------------------------

*                 Blank spaces contained confidential information which has been
filed separately with the Securities and Exchange Commission pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

 

--------------------------------------------------------------------------------

 